United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                September 23, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 04-10129
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

J. L. HUNTER ROUNTREE,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 1:03-CR-59-ALL
                          --------------------

Before JOLLY, HIGGINBOTHAM, and PICKERING, Circuit Judges.

PER CURIAM:*

     J.L. Hunter Rountree appeals the sentence he received after

he pleaded guilty to bank robbery in violation of 18 U.S.C.

§ 2113(a).     Rountree’s argument that the district court erred

when it treated the instant conviction and a prior Florida

conviction for Robbery Without a Weapon as “crimes of violence”

for purposes of U.S.S.G. §4B1.2 fails inasmuch as commentary to

the guideline explicitly lists “robbery” as a “crime of violence”

for purposes of the enhancement.     See U.S.S.G. § 4B1.2, comment.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-10129
                               -2-

(n.1); United States v. Rayo-Valdez, 302 F.3d 314, 317 (5th Cir.

2002); see also United States v. Fry, 51 F.3d 543, 546 (5th Cir.

1995).

     This court lacks jurisdiction to review the district court’s

denial of Rountree’s motion for a downward departure because the

record indicates that the district court knew that it could

depart but chose not so to do.   See United States v. Buck; United

States v. Landerman, 167 F.3d 895, 899 (5th Cir. 1999).

     AFFIRMED.